DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Final office action is in response to application 16/970,774, application filed on 08/18/2020, and Applicant’s amendment filed on 01/24/2022.  Claims 1-10 are cancelled by Applicant.  Claims 11-15, and 17-26 are amended by Applicant.  Claims 11-30 are presented as New by Applicant.  Claims 11-30 are currently pending in this application. 

Response to Arguments
3.	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.  Examiner’s response to Applicant’s remarks appears below:
4a.	Applicant, on page 8-9 of Applicant’s response, asserts that the office action fails to teach the particular combination of limitations as recited in Applicant’s amended claims.  Examiner disagrees with the assertion.
4b.	Examiner points out that Applicant has failed to point out the exact and particular language of the claims that Applicant contends is not specifically taught by the reference, nor provides reasons why the reference fails to teach the claimed invention.  Therefore, Examiner herein maintains the rejections set forth  in the Non-Final office action mailed 10/22/2021.
Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 11-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JAMIESON et al. (US PG Pub No. 2017/0197517).

7.          With respect to claim 11, JAMIESON teaches:
A contactless charging device for contactlessly charging an energy accumulator of a motor vehicle (see wireless power transfer as part of a wired charging system, Abstract; a wireless charger to be connected physically through a wired connection to a EVSE unit, para 14), wherein the contactless charging device comprises:
an interface for coupling of the contactless charging device to a power source (see interface 208 of Fig 2 which can take at its interface a plug from the EVSE system, the power transferred into the interface provides power to a wireless power transfer system, para 23-25),
a rectifier circuit and an inverter circuit arranged downstream of the rectifier circuit (rectifier for providing wireless power to EV, para 34), and
a bypass circuit configured to bypass the rectifier circuit (circuit for providing power provided by wired connection but not rectified wireless connection, or both, para 34);
wherein the interface is designed for communicative coupling and for wired electrical coupling to a charging station (interface provides wired electrical coupling of the wireless power transfer unit 112 to the EVSE main charger via the receptacle interface 208, see Fig 2, para 24; see EVSE unit and interface enabling two-way communication between charging station and electric vehicle, within a wired/wireless power transfer system, para 14),
wherein the charging station is designed for wired charging of the energy accumulator (see pre-existing wired electric vehicle charger that is retrofitted with a wireless power charger capability, para 18).

8.          With respect to claim 12, JAMIESON teaches:
wherein the contactless charging device is compatible with the power source whether the power source is configured as a DC charging station and/or an AC charging station (converting power source AC power to DC power, or converting DC power source to AC power, para 34).

9.          With respect to claim 13, JAMIESON teaches:
Wherein the inverter is designed to output an alternating voltage with a frequency between 80 kHz and 90 KHz (interface receptacle of power transfer device capable of using inverter, converts DC power, delivers AC  power, para 34).

10.          With respect to claim 14, JAMIESON teaches:
wherein the charging device further comprises a power factor correction circuit (see rectifier within charging device, para 34).

11.          With respect to claim 15, JAMIESON teaches:
wherein the interface has a socket for coupling to a corresponding plug of the charging station, particularly a combo plug (see SAE combo plug, SAE J1772 output connector, a CHAdeMo output connector, supercharger output connector, or any plug-in charger that is physically connectable, para 14).

12.          With respect to claim 16, JAMIESON teaches:
wherein the contactless charging device has an energy-transfer device (wireless power transfer as part of a wired charging system, Abstract; a wireless charger to be connected physically through a wired connection to a EVSE unit, para 14), 
an interface device which comprises the interface (see interface 208 of Fig 2 which can take at its interface a plug from the EVSE system, the power transferred into the interface provides power to a wireless power transfer system, para 23-25), and 
at least one electrical line which connects the interface device to the energy- transfer device (interface provides wired electrical coupling of the wireless power transfer unit 112 to the EVSE main charger via the receptacle interface 208, see Fig 2, para 24; see EVSE unit and interface enabling two-way communication between charging station and electric vehicle, within a wired/wireless power transfer system, para 14).

13.          With respect to claim 17, JAMIESON teaches:
wherein the interface device comprises the first converter device and/or a control unit for controlling a communication of the contactless charging device with the charging station and/or with the motor vehicle (see EVSE unit and interface enabling two-way communication between charging station and electric vehicle, within a wired/wireless power transfer system, para 14).

14.          With respect to claim 18, JAMIESON teaches:
wherein the energy- transfer device comprises the first converter device and/or a control unit for controlling a communication of the contactless charging device with the charging station and/or with the motor vehicle (see EVSE unit and interface enabling two-way communication between charging station and electric vehicle, within a wired/wireless power transfer system, para 14).

15.          With respect to claim 19, JAMIESON teaches:
wherein the charging system has a charging station for wired charging of the energy accumulator which can be coupled to a power grid and which is designed to provide a definable starting voltage for supplying power to the contactless charging device (see voltage and power for wired charging station without wireless power transfer, and then combined with wireless power transfer, para 23-25).

16.          With respect to claim 20, JAMIESON teaches:
A method for contactlessly charging an energy accumulator of a motor vehicle by a contactless charging device (see wireless power transfer as part of a wired charging system, Abstract; a wireless charger to be connected physically through a wired connection to a EVSE unit to charge an EV battery/accumulator, para 14), comprising:
provision of an interface for coupling the contactless charging device to a power source (rectifier for providing wireless power to EV, para 34, circuit for providing power provided by wired connection but not rectified wireless connection, or both, para 34); and
charging the energy accumulator contactlessly, at least partially, by way of power supplied to the contactless charging device from the power source via the interface (rectifier for providing wireless power to EV, para 34, circuit for providing power provided by wired connection but not rectified wireless connection, or both, para 34),
wherein the contactless charging device comprises:
a rectifier circuit and an inverter circuit arranged downstream of the rectifier circuit (rectifier for providing wireless power to EV, para 34), and
a bypass circuit configured to bypass the rectifier circuit (circuit for providing power provided by wired connection but not rectified wireless connection, or both, para 34);
 wherein the interface is electrically and communicatively coupled to a charging station (see interface 208 of Fig 2 which can take at its interface a plug from the EVSE system, the power transferred into the interface provides power to a wireless power transfer system, para 23-25; wireless power transfer as part of a wired charging system, Abstract; a wireless charger to be connected physically through a wired connection to a EVSE unit, para 14), 
which is designed for wired charging of the energy accumulator (see pre-existing wired electric vehicle charger that is retrofitted with a wireless power charger capability, para 18).

17.          With respect to claim 21, JAMIESON teaches:
wherein the charging device has at least one first converter device, particularly an inverter, which is designed to convert a direct voltage into an alternating voltage with a certain frequency, particularly between 80 kHz and 90 kHz (interface receptacle of power transfer device capable of using inverter, converts DC power, delivers AC  power, para 34).

18.          With respect to claim 22, JAMIESON teaches:
A power factor correction circuit (see rectifier within charging device, para 34).

19.          With respect to claim 23, JAMIESON teaches:
A power factor correction circuit (see rectifier within charging device, para 34).

20.          With respect to claim 24, JAMIESON teaches:
wherein the interface has a socket for coupling to a corresponding plug of the charging station, particularly a combo plug (see SAE combo plug, SAE J1772 output connector, a CHAdeMo output connector, supercharger output connector, or any plug-in charger that is physically connectable, para 14).

21.          With respect to claim 25, JAMIESON teaches:
wherein the interface has a socket for coupling to a corresponding plug of the charging station, particularly a combo plug (see SAE combo plug, SAE J1772 output connector, a CHAdeMo output connector, supercharger output connector, or any plug-in charger that is physically connectable, para 14).

22.          With respect to claim 26, JAMIESON teaches:
wherein the interface has a socket for coupling to a corresponding plug of the charging station, particularly a combo plug (see SAE combo plug, SAE J1772 output connector, a CHAdeMo output connector, supercharger output connector, or any plug-in charger that is physically connectable, para 14).

23.          With respect to claim 27, JAMIESON teaches:
wherein the contactless charging device has an energy-transfer device, an interface device which comprises the interface, and at least one electrical line which connects the interface device to the energy- transfer device (interface provides wired electrical coupling of the wireless power transfer unit 112 to the EVSE main charger via the receptacle interface 208, see Fig 2, para 24; see EVSE unit and interface enabling two-way communication between charging station and electric vehicle, within a wired/wireless power transfer system, para 14).

24.          With respect to claim 28, JAMIESON teaches:
wherein the contactless charging device has an energy-transfer device, an interface device which comprises the interface, and at least one electrical line which connects the interface device to the energy- transfer device (interface provides wired electrical coupling of the wireless power transfer unit 112 to the EVSE main charger via the receptacle interface 208, see Fig 2, para 24; see EVSE unit and interface enabling two-way communication between charging station and electric vehicle, within a wired/wireless power transfer system, para 14).

25.          With respect to claim 29, JAMIESON teaches:
wherein the contactless charging device has an energy-transfer device, an interface device which comprises the interface, and at least one electrical line which connects the interface device to the energy- transfer device (interface provides wired electrical coupling of the wireless power transfer unit 112 to the EVSE main charger via the receptacle interface 208, see Fig 2, para 24; see EVSE unit and interface enabling two-way communication between charging station and electric vehicle, within a wired/wireless power transfer system, para 14).

26.          With respect to claim 30, JAMIESON teaches:
wherein the contactless charging device has an energy-transfer device, an interface device which comprises the interface, and at least one electrical line which connects the interface device to the energy- transfer device (interface provides wired electrical coupling of the wireless power transfer unit 112 to the EVSE main charger via the receptacle interface 208, see Fig 2, para 24; see EVSE unit and interface enabling two-way communication between charging station and electric vehicle, within a wired/wireless power transfer system, para 14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851